IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46175

STATE OF IDAHO,                                )
                                               )   Filed: March 27, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
JUDY ANN MENDOZA,                              )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Thomas J. Ryan, District Judge.

       Order denying I.C.R. 35(a) motion to correct an illegal sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Judy Ann Mendoza was found guilty of forgery, Idaho Code §§ 18-3601, 18-3604. After
the jury found Mendoza guilty of the forgery charge, Mendoza pled guilty to a persistent violator
enhancement, I.C. § 19-2514. The district court imposed a unified term of fifteen years with two
years determinate. Mendoza filed an Idaho Criminal Rule 35(a) motion to correct an illegal
sentence, asserting that her sentence is illegal because she was sentenced to fifteen years for a
persistent violator enhancement on her second felony. The district court denied Mendoza’s
Rule 35 motion to correct an illegal sentence stating that Mendoza admitted that she had been
convicted of two felony offenses prior to her forgery conviction. Mendoza appeals.



                                               1
       In State v. Clements, 148 Idaho 82, 86, 218 P.3d 1143, 1147 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Rule 35
is not a vehicle designed to reexamine the facts underlying the case to determine whether a
sentence is illegal; rather, the rule only applies to a narrow category of cases in which the
sentence imposes a penalty that is simply not authorized by law or where new evidence tends to
show that the original sentence is excessive. Clements, 148 Idaho at 86, 218 P.3d at 1147.
       The record supports the district court’s finding that Mendoza’s sentence is not illegal.
First, Mendoza’s sentence is not illegal from the face of the record. Second, Mendoza admitted
to the felonies prior to the instance conviction. Therefore, the district court properly denied
Mendoza’s motion. Accordingly, the district court’s order denying Mendoza’s Rule 35 motion is
affirmed.




                                                 2